FILED
                           NOT FOR PUBLICATION
                                                                            MAY 09 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10166

              Plaintiff - Appellee,              D.C. No. 3:14-cr-00049-MMD-
                                                 VPC-1
 v.

ALEXANDER JOSEPH RADFORD,                        MEMORANDUM*
AKA Alexander Joseph Turman,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                       Argued and Submitted April 11, 2016
                            San Francisco, California

Before: WALLACE, SCHROEDER, and N.R. SMITH, Circuit Judges.

      Alexander Radford appeals from his judgment of conviction after a jury trial

for being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).

He first contends that the district court should have granted a continuance to enable

him to obtain the Social Security records of the government’s principal witness in


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
the hope that they would provide information that could be used for impeachment

purposes. It is not disputed that the witness had a learning disability and was

receiving Social Security benefits, but the contents of the records are unknown. To

establish that the court abused its discretion in denying the continuance request,

Radford must show that he was prejudiced by not having the records. United

States v. Mejia, 69 F.3d 309, 316–7 (9th Cir. 1995). This he cannot do, because

the records’ contents are unknown. What “[m]ight have been discovered had a

continuance been granted is inadequate to establish prejudice.” See United States

v. Hernandez, 608 F.2d 741, 746 (9th Cir. 1979).

      Radford additionally contends that the district court erred in failing to

instruct the jury that the government could not use evidence of his silence to

support an inference of guilt. We review de novo whether references to a

defendant’s silence at trial violated his Constitutional rights. United States v.

Bushyhead, 270 F.3d 905, 911 (9th Cir. 2011), and we affirm the district court.

The only reference to Radford’s silence was the response of an officer, who, when

asked about his connection to the case, said that he tried to question Radford about

the prior assault, “but he wouldn’t tell me anything.” The court sustained the

immediate objection to that comment. There was no need for a jury instruction.

As the district court observed, an instruction could have confused the jury. In


                                           2
sustaining the objection, the court had effectively prevented any use of Radford’s

silence.

      The judgment of conviction is AFFIRMED.




                                         3